Order, Supreme Court, New York County (Stuart Cohen, J.), entered October 11, 1995, which granted respondents’ motion to confirm the Special Referee’s report and denied appellant’s cross motion to reject the report, and order, same court and Justice, entered October 12, 1995, which denied appellant’s motion for, inter alia, a declaration that it is entitled to 40% of a payment respondent Ridenhour received in settlement of a Federal court copyright infringement action, unanimously affirmed, without costs.
Contrary to appellant’s contention, the record fully supports the Referee’s findings. Appellant’s request for attorneys’ fees was properly denied since the stipulation in issue did not provide for recovery thereof and the record does not support appellant’s contention that respondents engaged in frivolous or contumacious conduct. The court also properly determined, without a hearing, that appellant is not entitled to share in the payment made to Ridenhour in settlement of his Federal copyright infringement action, the parties’ stipulation in this action being unambiguous in its preclusion of any such claim, and it being clear that the payment made to Ridenhour did not constitute a license fee. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.